Citation Nr: 0822806	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hypertension.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1958 and from August 1958 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

In December 2007 the Board requested a medical opinion 
concerning a question in this appeal.  An opinion was 
obtained and in February 2008 the veteran was provided a copy 
of the opinion and afforded an opportunity to submit 
additional evidence or argument.  In February 2008, the 
veteran's representative submitted an informal hearing 
presentation and the veteran submitted a statement indicating 
that he had no further argument and/or evidence to submit.

At the veteran's personal hearing, his representative stated 
that the veteran's service-connected cervical fusion and 
hearing loss had increased in severity and that he believed 
that he has a pinched nerve secondary to his service-
connected cervical fusion.  Claims for entitlement to 
increased ratings for cervical fusion and hearing loss and a 
claim for entitlement to service connection for a pinched 
nerve on a secondary basis have been reasonably raised.  As 
these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Service connection for hypertension was most recently 
denied by a February 2004 rating decision.  The veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  It was held that the 
evidence did not show a link between current hypertension and 
the veteran's service.  The February 2004 rating decision is 
final.  

2.  The evidence received since the February 2004 rating 
decision raises a reasonable possibility of substantiating 
the claim as the veteran has submitted new evidence showing a 
link between current hypertension and his service.

3.  Competent medical evidence supports a finding that 
current hypertension is a result of the veteran's active 
military service.  


CONCLUSIONS OF LAW

1.  A February 2004 rating decision denying the veteran's 
claim for entitlement to service connection for hypertension 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for hypertension has 
been received since the February 2004 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  With resolution of reasonable doubt in the veteran's 
favor, hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening and granting the veteran's 
claim for service connection for hypertension.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 

II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he has hypertension as a result of 
his active military service in the United States Navy.  The 
veteran's claim for service connection was last finally 
denied by a February 2004 rating decision.  It was held that 
the evidence did not show a link between current hypertension 
and the veteran's active military service.  The veteran was 
notified of this decision and of his appeal rights at that 
time.  

In May 2004, the veteran submitted a copy of a page of the 
notification sent to him regarding the February 2004 decision 
on which he wrote "5/10/2004 Please be served notice that I 
disagree with this decision."  The Board notes that if the 
RO gives notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which a claimant disagrees must be identified in the 
notice of disagreement.  38 C.F.R. § 20.201 (2007).  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the notice of disagreement must make that 
clear.  Id.  In May 2004, VA sent the veteran a letter 
informing him that the May 2004 submission was not accepted 
as a notice of disagreement, that before VA could process an 
appeal for benefits the veteran would need to clarify which 
specific issue(s) he wanted to appeal and sign his 
disagreement, and that this needed to be accomplished by 
March 1, 2005.  The veteran did not file a proper notice of 
disagreement prior to March 1, 2005, thus the February 2004 
rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.201, 20.302.  

Since the February 2004 decision, new evidence has been 
received, including a March 2007 medical opinion from a 
private physician stating that in her opinion it is at least 
as likely as not that blood pressure elevations (pre-
hypertensive and hypertensive ranges) that occurred during 
the veteran's service were indicators of his subsequent 
development of hypertension and that high salt treatment 
provided during service increased the veteran's risk for 
developing hypertension.  This new evidence suggests a link 
between the veteran's current hypertension and his active 
military service, which relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for hypertension.  See 38 C.F.R. 
§ 3.156(a).  One of the bases for the denial of service 
connection for hypertension was that the veteran had not 
submitted evidence that current hypertension was related to 
his active military service.  Accordingly, the claim is 
reopened.  

III. Service Connection

The veteran asserts that he has hypertension as a result of 
his active military service in the United States Navy.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted competent medical evidence showing 
current hypertension.  Accordingly, the only question 
remaining is whether current hypertension is related to his 
active military service.  Blood pressure readings recorded in 
the veteran's service treatment records include some readings 
which are in the hypertensive range.  While at least one 
medical professional has opined that the veteran's current 
hypertension is not related to his service, at least two 
others have come to the opposite conclusion.  

In March 2007, after a review of the veteran's claims file 
and pertinent medical records, a private physician noted the 
veteran was first diagnosed with hypertension in 1977, but 
blood pressure elevations were noted as early as April 1958 
and blood pressure readings were found to be in the pre-
hypertensive range as early as February 1954.  She also noted 
that while the veteran was in service he worked in an engine 
room and as a result of this work environment he took salt 
tablets everyday for nine years.  In the physician's opinion, 
it was at least as likely as not that the blood pressure 
elevations (pre-hypertensive and hypertensive ranges) that 
occurred during the veteran's service were indicators of his 
subsequent development of hypertension and the high salt 
treatment provided during service increased the veteran's 
risk for developing hypertension.  

In 2008, a VA medical opinion was obtained.  The physician 
also noted the veteran's daily use of salt pills for a number 
of years while in service and the relevant blood pressure 
measurements taken in service.  It was the physician's 
opinion that it was "extremely likely (much greater than 50% 
probability) that any current hypertension had its onset 
during service."  The Board has afforded this opinion and 
the March 2007 opinion high probative value as they both were 
made after a review of the relevant evidence and both 
contained well-reasoned opinions.

The Board finds that the above medical opinions put the 
evidence at least in equipoise.  Accordingly, with reasonable 
doubt resolved in favor of the veteran, the Board finds that 
the veteran has current hypertension that began in service 
and has continued to the present.  Given the above, service 
connection is warranted.   


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
hypertension is allowed.   

Entitlement to service connection for hypertension is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


